Soule, J.
When Elliott conveyed to Allen, the land conveyed was, with the adjoining land, owned by Elliott, subject to the mortgage to the insurance company. Allen took her deed with the undertaking on her part to pay one half of the mortgage. This undertaking is set forth in her mortgage to Elliott to secure a part of the purchase money. When the plaintiff became the owner of the Allen note by indorsement from Elliott, the payee, and subsequently of the Allen mortgage, by assignment, he held subject to the liability of the land, described therein, to contribute to the extent of one half to the payment of the mortgage to the insurance company. The conveyance to Allen and the mortgage by her to Elliott, afterwards assigned to the plaintiff, having been made before the mortgage to the defendant’s intestate, Hubbard, he took, as. between himself and Allen and her grantees, subject to the liability of the land described in his mortgage to contribute one half of the expense of satisfying the insurance company’s mortgage, notwithstanding the covenants in the deed to him. After the conveyance to and mortgage back from Allen, Elliott was bound, as between himself and her, to pay one half of the mortgage to the insurance company, and his subsequent grantee with covenants of warranty took the estate subject to the same legal and equitable liabilities under which he held it. Pike v. Groodnow, 12 Allen, 472.
This doctrine is not controverted by the defendant, but he contends that it does not apply to the case, because Elliott owned the Allen mortgage when he made the mortgage to the defendant’s intestate. But whatever might have been the result if Elliott had owned the Allen mortgage and note at that time, the fact that he had previously indorsed the note to the plain tiff, for value, renders the defendant’s position untenable. Aftei *514that indorsement, Elliott held the Allen mortgage in trust for the plaintiff, and no act of his could impair the plaintiff’s equitable rights in it. Eastman v. Foster, 8 Met. 19. Bryant v. Damon, 6 Gray, 564. Rice v. Dewey, 13 Gray, 47.
The plaintiff, therefore, stands in the same position as if the Allen mortgage had been assigned to him when the note which it secured was indorsed to him. It follows that, as between the plaintiff and the defendant’s intestate, the land covered by the mortgage from Allen, which the plaintiff held by assignment, ought to pay one half of the mortgage to the insurance company, and the land mortgaged to the intestate ought to pay the other half. From the surplus proceeds of the sale, after paying the insurance company’s mortgage, should be deducted the sum of $500, and the remainder of the surplus proceeds will have been produced equally by the land mortgaged to the intestate and the land covered by the mortgage held by the plaintiff, and each parcel will have contributed one half toward satisfying the insurance company’s mortgage. Of the remainder thus obtained, the plaintiff is entitled to one half. Decree accordingly.